Citation Nr: 1717184	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-42 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty service from May 1983 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in March 2011.  A transcript of that hearing has been associated with the claims file.

In an August 2012 decision, the Board denied the Veteran's claim for service connection for a cervical spine disability and remanded the claim for service connection for bilateral carpal tunnel syndrome.  The Veteran appealed the denial of her cervical spine claim to the United States Court of Appeals for Veteran's Claims (Court).  In a February 2013 Order, the Court vacated the August 2012 Board decision to the extent that it denied service connection for a cervical spine disorder and remanded the claim to the Board for further proceedings consistent with the Joint Motion for Partial Remand (JMR).  In March 2014, the Board issued a remand for the Veteran's cervical spine disorder claim for further development pursuant to the JMR.

In October 2015, the Board remanded the claims for service connection for a cervical spine disability and bilateral carpal tunnel syndrome for additional development.  The claims have returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board apologizes for the delay but finds a remand is necessary for additional development.  Regarding the claim for service connection for a cervical spine disability, the Board remanded this matter in October 2015 for the scheduling of a VA examination to determine the etiology of the disability.  The Board specifically asked the examiner to address the Veteran's injury in 1997, motor vehicle accident in 2004, and second motor vehicle accident in 2009.  

In the April 2016 opinion report, the examiner stated there was no documented evidence of neck pain, and VA examination after service in October 1996 did not show complaints related to the neck and per the Veteran's report of MVA accidents after service, it was less likely than not that current back disability was related to service.  The Board notes that the examiner did not address the injury in 1997 or May 1997 x-ray films showing degenerative disease of the cervical spine at that time.  An addendum opinion was obtained in December 2016; however, the examiner again failed to note the report of pain in 1997 and the May 1997 x-rays showing degenerative disc disease.  The Board, therefore, must return the opinion reports as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

Regarding the claim for service connection for bilateral carpal tunnel syndrome, the Board remanded this matter in October 2015 for the scheduling of a VA examination to determine the etiology of the disability.  In the remand directives, the Board asked the examiner to provide a rationale for all opinions expressed and to address a medical opinion letter from Dr. DS, dated May 2010.  In the April 2016 opinion report, the examiner mentioned review of the May 2010 letter but did not provide rationale in support of the opinion.  An addendum opinion was obtained in December 2016; however, the examiner again failed to support the provided opinions with rationale.  The Board, therefore, must return the opinion reports as being inadequate for rating purposes.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Thereafter, obtain an addendum opinion from the December 2016 VA examiner addressing the etiology of the Veteran's cervical spine disability.  The examiner must be provided access to the electronic claims file and should indicate review of the claims file in the report.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is related to service.

The examiner must provide a rationale, or explanation, in support of the opinion.  In other words, the examiner must support the opinion with facts and medical principles.  

It should be noted that the Veteran's medical records show that the Veteran was injured at her place of employment in 1997, as well as following a motor vehicle accident in 2004 and a second motor vehicle accident 2009.  In May 1997 the Veteran reported neck pain and x-rays showed degenerative disc disease of the cervical spine at that time.  The examiner must comment on each of these events in the opinions.

If the December 2016 examiner is not available, another qualified examiner must provide the requested opinion.  If the opinion cannot be provided without conducting a physical examination of the Veteran, then one must be scheduled.

3. Obtain an addendum opinion from the December 2016 VA examiner addressing the etiology of the Veteran's bilateral carpal tunnel syndrome.  The examiner must be provided access to the electronic claims file and should indicate review of the claims file in the report.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed carpal tunnel disorder is causally or etiologically related to the Veteran's military service. 

The examiner must also provide an opinion regarding whether any diagnosed carpal tunnel disorder is caused or aggravated (permanently worsened) by the Veteran's service-connected disorders together, which include the use of canes or other ambulatory devices prescribed for the Veteran's service connected lumbar spine condition.

The examiner must provide a rationale, or explanation, in support of any opinion provided.  In other words, the examiner must support the opinions with facts and medical principles.  In the rationale, the examiner should specifically comment on the medical opinion letter from Dr. DS, dated May 2010.  

If the December 2016 examiner is not available, another qualified examiner must provide the requested opinions.  If the opinions cannot be provided without conducting a physical examination of the Veteran, then one must be scheduled.

4. Review the examination reports to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




